Citation Nr: 1705939	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of surgical scars, right knee, status post meniscectomy and total arthroplasty.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1975 to February 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.  Jurisdiction of the matter is now with the RO in Roanoke, Virginia.  

Although the Veteran filed a formal claim for TDIU in February 2015 and the claim was denied in a November 2015 rating decision, the Board finds that the issue is on appeal.  If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether TDIU is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of TDIU is in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed entitlement to TDIU in February 2015, contending that his right knee and low back disorders prevented him from securing or following any substantially gainful employment from August 2011.  

Examinations for the right knee, low back, and for the TDIU claim were scheduled.  However, notifications in April and November 2015 show that the Veteran failed to report.  The examinations were cancelled.  

In general, individuals for whom medical examinations have been authorized and scheduled are required to report for such examinations. See 38 C.F.R. § 3.326 (a) (2016).  When entitlement to a benefit cannot be established without a VA examination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record for an examination scheduled in conjunction with an original compensation claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member. See 38 C.F.R. § 3.655 (2016).

Here, the Veteran submitted a statement in August 2015 that described his travels to China from August 2014 to January 2015 and his plans to travel again in "mid-to-late" August 2015 with the return trip unplanned at that point.  The Veteran and his spouse reportedly were travelling to China in order to be with his mother-in-law due to her declining health.  The Board finds that the Veteran has shown good cause for his failure to report for such examinations.  Thus, the Board will remand the TDIU claim to afford the Veteran an examination that determine whether the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  

Next, the Veteran claims that disability of the right knee, in pertinent part, renders him unable to secure or follow substantially gainful employment.  The missed examinations in 2015 were to address the Veteran's service-connected right knee disorder.  As the development requested in relation to the Veteran's right knee disability (specifically a new VA examination) as part of the TDIU claim may result in additional information relevant to the Veteran's service-connected right knee scars, the claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, remand is appropriate on that basis.  The Board further finds that an examination should be conducted to ascertain the present severity of the Veteran's right knee surgical scars.  An examination for scars was last conducted in June 2014.  Since then, the Veteran has described a worsening of his medical condition, referencing the totality of his service-connected disabilities.  As this claim is already being remanded, an examination should also be provided.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).   

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected surgical scars, right knee, status post meniscectomy and total arthroplasty.   The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

3.  After the above development has been completed, schedule the Veteran for a VA social and industrial survey by a VA social worker or other appropriate personnel.  The social worker must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The social worker should not consider the Veteran's age and any nonservice-connected disorders.  The social worker is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




